TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00456-CR



                                     Ex parte Bill Rutherford




             FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
        NO. 31-1995-C-07411, HONORABLE JOHN BARINA, JR., JUDGE PRESIDING



PER CURIAM

               Bill Rutherford filed a post-conviction application for writ of habeas corpus pursuant

to code of criminal procedure article 11.09. Tex. Code Crim. Proc. Ann. art. 11.09 (West 1977).

On November 28, 2000, the county court at law dismissed the application. Rutherford gave notice

of appeal from this order on July 5, 2001.

               The notice of appeal was not timely. See Tex. R. App. P. 26.2(a). We lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).

               The appeal is dismissed.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: August 30, 2001

Do Not Publish